Citation Nr: 0904962	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  07-07 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for angiolipomas, to 
include as due to herbicide exposure.  

2.  Entitlement to service connection for chloracne, to 
include as due to herbicide exposure.  

3.  Entitlement to service connection for soft tissue 
sarcoma, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.  He is the recipient of the Purple Heart.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2006 and May 2007 rating decisions of 
the North Little Rock, Arkansas, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the August 2006 rating 
decision, in pertinent part, the RO denied service connection 
for chloracne and soft tissue sarcoma.  In the May 2007 
rating decision, the RO denied service connection for 
angiolipomas, claimed as lipomas.  

In August 2008, the Veteran testified at a travel board 
hearing before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript is of record.  At the hearing, the 
Veteran waived initial RO consideration of the new evidence 
submitted in conjunction with the hearing.  38 C.F.R. § 
20.1304 (c) (2008).

The Board notes that during the August 2008 hearing, the 
Veteran expressed dissatisfaction only with the claim of 
service connection for angiolipomas, to include as being the 
result of exposure to herbicides.  However, upon a review of 
the claims file, the Veteran perfected his appeal on all 
three issues stated on the title page by submitting two VA 
Form 9s, Appeal to Board of Veterans' Appeals, in March 2007 
and November 2007.  There is no indication that the claims of 
service connection for chloracne and soft tissue sarcoma, 
have been withdrawn; therefore, the claims remain in 
appellate status and will be addressed in this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  The competent evidence does not demonstrate that the 
Veteran's angiolipomas are causally related to active 
service.

3.  The competent evidence of record does not demonstrate a 
current disability of chloracne.  

4.  The competent evidence of record does not demonstrate a 
current disability of soft tissue sarcoma.  


CONCLUSIONS OF LAW

1.  Angiolipomas were not incurred in or aggravated by active 
service, nor may such a disability be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

2.  Chloracne was not incurred in or aggravated by active 
service, nor may such a disability be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

3.  Soft tissue sarcoma was not incurred in or aggravated by 
active service, nor may such a disability be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by letters sent to the Veteran in August 2006 and 
February 2007.  Those letters informed the Veteran that in 
order to substantiate a claim for service connection, the 
evidence needed to show he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post service disability and the disease or injury in 
service, which was usually shown by medical records and 
medical opinions.  The letters also informed him that VA had 
a duty to obtain any records held by any federal agency.  He 
was further informed that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the Veteran that he could 
obtain private records himself and submit them to VA.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a September 2006 letter to 
the Veteran included the type of evidence necessary to 
establish a disability rating and effective date for the 
disabilities on appeal.  Although this notice was not issued 
before the August 2006 rating decision on appeal, the Veteran 
has not been prejudiced, because the issue was readjudicated 
in February 2007, following the issuance of appropriate 
notice.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, as well as VA and private post-service 
treatment records.  

Although an examination or an opinion was not obtained in 
connection with the Veteran's claims, the Board finds that VA 
was not under an obligation to provide an examination, as 
such is not necessary to make a decision on the claims.  
Specifically, under the statute, an examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. § 
5103A(d).  

Here, the evidence does not indicate that the Veteran's 
disabilities may be associated with his active service.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the veteran with a medical examination 
absent a showing by the veteran of a causal connection 
between the disability and service).  In this case, the 
Veteran has not brought forth evidence suggestive of a causal 
connection between the claimed disabilities and his active 
service.  The RO informed the Veteran that he would need 
medical evidence of a relationship between his disabilities 
and service, and the Veteran has not provided such evidence 
or indicated where such evidence may be found.  Furthermore, 
unlike Wells, the Veteran did not submit evidence of current 
disabilities pertaining to his claims of service connection 
for chloracne and soft tissue sarcoma, although he was 
advised to submit or identify such evidence by the RO.  

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination.  However, unlike Charles, in 
this case, there is no competent evidence of current 
disabilities for the veteran's claimed conditions of 
chloracne and soft tissue sarcoma, and there is no competent 
evidence of the Veteran's angiolipomas relating to service.  
See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

II.  Decision   

The Veteran asserts in his March 2007 substantive appeal that 
he developed chloracne in 1968 during his active service.  He 
further added that his "lipomas" are actually soft tissue 
tumors that have not been properly diagnosed as soft tissue 
sarcoma due to the VA's inability to afford him a VA 
examination.  The Veteran contends that his current skin 
disabilities are a result of being exposed to Agent Orange 
while he was in the Republic of Vietnam during service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  Service 
connection for certain "chronic diseases" may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309(a) 
(2008).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2008).  

A Veteran, who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era, and has a certain listed disability, shall be presumed 
to have been exposed during such service to an herbicide 
agent (Agent Orange), unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 C.F.R. § 3.307(a)(6)(iii) (2008); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).  

The following diseases shall be service connected, if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service:  chloracne 
or other acneform diseases consistent with chloracne, Type 2 
diabetes (also know as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas.  38 U.S.C.A. § 1116 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.309(e) (2008).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of an inservice 
injury or disease; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Angiolipomas

The Board has carefully reviewed the evidence of record and 
finds that a preponderance of the evidence is against the 
grant of service connection for angiolipomas.  The evidence 
of record indicates that the Veteran was first diagnosed with 
multiple lipomas in 1995.  Multiple lipomas were removed from 
the veteran's body in 1998, 2001, 2006, and 2007.  In a May 
2007 VA outpatient treatment note, it was reported that 
pathology testing revealed angiolipomas.  The Veteran 
contends that he developed his angiolipomas as a result of 
herbicide exposure during his active service.

As indicated above, the Veteran served in Vietnam during the 
Vietnam Era; hence, he is presumed to have been exposed to 
herbicide agents during such service.  However, angiolipomas 
are not among the diseases listed under 38 C.F.R. § 3.309(e), 
for which presumptive service connection based on herbicide 
exposure is available. Therefore, there is no basis for a 
presumptive grant of service connection for angiolipomas 
here.

There is also no support for a grant of service connection 
for angiolipomas on a direct basis.  Indeed, the Veteran has 
not asserted that he had symptoms of angiolipomas in service, 
nor is this shown by the evidence of record.  Rather, the 
service treatment records contain no complaints, diagnoses, 
or treatment relating to a skin disorder or angiolipomas, and 
clinical evaluation of the Veteran upon separation in October 
1968 revealed no skin abnormalities.  Moreover, the Veteran 
denied skin problems in a report of medical history completed 
at that time.  

As previously stated, the first objective medical evidence 
that the Veteran suffered from angiolipomas is shown in 1995, 
many years after service.  There is no objective medical 
evidence of record of the claimed disability during service 
or immediately thereafter.  See Voerth v. West, 13 Vet. App. 
117, 120-21 (1999) (there must be medical evidence on file 
demonstrating a relationship between the Veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observations is competent).  Such evidence is lacking in this 
case, and continuity of symptomatology after service is not 
demonstrated.  

Furthermore, no medical professional has provided competent 
evidence linking the diagnosis of angiolipomas to any aspect 
of the Veteran's active service, to include his presumed 
exposure to herbicides in service, and the Veteran has not 
alluded to the existence of any such opinion.  Therefore, 
there is no probative medical evidence suggesting a causal 
relationship between the Veteran's period of service and his 
current diagnosis of angiolipomas.  

The Board is aware of the Veteran's contentions that his 
angiolipomas are etiologically related to service, including 
herbicide exposure; however, as the record does not reflect 
that the Veteran possesses a recognized degree of medical 
knowledge, his assertions as to the existence, nature and 
etiology of the current diagnosis are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
a preponderance of the evidence is against the claim of 
service connection for angiolipomas, to include as being the 
result of exposure to herbicides, and there is no doubt to be 
resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).



B.  Chloracne and Soft Tissue Sarcoma  

As previously reported, the Veteran contends that he has had 
chloracne since being discharged from service in 1968, and 
his angiolipomas are actually soft tissue sarcomas.  The 
veteran attributes his claimed conditions due to Agent Orange 
exposure during his military service.  

Although both chloracne and soft tissue sarcoma are 
disabilities presumed to have resulted from exposure to an 
herbicide agent, the presumption does not apply here because 
the overall evidence fails to demonstrate a current diagnosis 
for the claimed conditions.  Service treatment records 
contain no complaints, treatment, or diagnosis of chlorance 
and soft tissue sarcoma.  In fact, upon discharge from 
service, clinical evaluation of the Veteran's skin at the 
October 1968 separation examination was normal.  Post service 
treatment records reflect multiple complaints and treatment 
for a skin condition since 1995; however, none of the medical 
evidence of record reports diagnoses of chloracne and soft 
tissue sarcoma.  

Based on the above, the Board concludes that there is a lack 
of competent evidence that the Veteran has chloracne and soft 
tissue sarcoma.  Without competent evidence of a current 
underlying disability, service connection cannot be granted.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  

In conclusion, there is no support for a grant of service 
connection for chloracne or soft tissue sarcoma, to include 
as being the result of exposure to herbicides.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  


ORDER

Entitlement to service connection for angiolipomas is denied.  

Entitlement to service connection for chloracne is denied.  

Entitlement to service connection for soft tissue sarcoma is 
denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


